DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 03, 2022
is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the term "and/or" is a relative term which renders the claim indefinite. For example, A and/or B. It means embodiment A, or embodiment B, or embodiment A and B. It is clear that there are 3 embodiments in the claim. So, the use of such term is indefinite.
Claim 12 recites the limitation "the group" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (CN 214890842U) in view of Springer (US 9,408,282).
As per claim 1, Shu et al. disclose a system (figures 1-4) for detecting event and weather in a region (read entire document), comprising: 
a first module in a form of an environmental detection module (12), wherein the first module comprises a first processor to process sensor data about weather in the region;
a second module in a form of a security video monitoring (9) or a traffic monitoring camera (10), wherein the second module comprises a second processor to process vision data; and
a base station in a form of an internet gateway module (3) releasably coupled to the second stackable application module and wherein the base station comprises: (i) a communication module to provide communication functionality over a network, (ii) a coupling interface providing electrical or mechanical coupling of the base station with a support member in a form of a lamp pole (5).
Since Shu et al. disclose the security video monitoring camera (9) mounting up-side-down (facing down) on the a monitoring device supporting rod (8), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to know the video covers 360 degree coverage that provide a video signal to the  processor to process vision data with a 360-degree coverage.
Shu et al. disclose the instant claimed invention except for the first module and the second module being stackable.  Springer discloses a network device (130, figures 2A-2B) comprises a base unit (250) contains a power controller and communication portals and a head unit (270) contains a microphone, sensor, camera, speaker, lights and a communication portal, wherein the head unit snaps/stack to the base unit via connection portals (254, 274, figure 2B, col. 12, line 64 through col. 13, line 19).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the two devices stackable to each other as taught by Springer in the system as disclosed by Shu et al. for the purpose of providing power and two-way communications therebetween.
As per claim 2, Shu et al. disclose the support member being selected from a  group consisting of streetlight (figures 1-2), a utility pole, a vehicle, and a building
As per claim 3, Shu et al. disclose the sensor data processed by the first stackable application module or vision data processed by the second module being transmitted to a remote entity (user and Android mobile phone) over the network.
As per claim 4, Shu et al. disclose the sensor data processed by the first module being further processed for detection of hail, wind speed, fire, wildfire, tornados or lightening.
As per claim 5, Shu et al. disclose the vision data processed by the second module being further processed for a pre-determined functionality including: threat detection or alerting to detected threats, weather sensing or weather alerts, environmental sensing or environmental alerts, traffic monitoring or traffic alerts, activity sensing or activity alerts.
As per claim 6, Shu et al. disclose the sensor data being captured by temperature sensors, pressure sensors, barometric pressure sensor, humidity sensors, or light sensors.
As per claim 7, Shu et al. disclose the sensor data are captured by a photometer (monitoring camera).
As per claim 8, Shu et al. disclose the sensor data being captured by a rainfall sensor or gas sensor.
As per claim 9, Springer discloses the first stackable application module being snapped onto the second stackable application module.
As per claim 10, Since Shu et al. disclose the security video monitoring camera (9) based on broadband network image remote monitoring, transmission, storage, analysis, wherein the  system uses the broadband network, the scattered, independent image collecting point for networking, realizing the uniform monitoring of the cross-region, unified storage, uniform management, resource sharing, providing a new and intuitive for the management decision-maker of each industry, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to
implemente edge intelligence and processes the vision data using machine learning algorithm trained models that enable the video camera can monitoring the active image of the location, obtaining the monitoring point field information.
	As per claims 11-20, refer to claims 1-10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao-xing Min (CN 209446797U) discloses a traffic light comprises a camera, solar panel, noise detector, gas meter, rain sensor, temperature and humidity sensor and wind direction measurement instrument mounting thereon.
Leitch et al. (GB 2,406,240) disclose a telephone pluggable onto a transmitter unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 13, 2022